465 A.2d 268 (1983)
Ferdinand O. LaFLAMME
v.
Joyce CHURCH.
No. 82-284.
Supreme Court of Vermont.
June 10, 1983.
*269 Ferdinand O. LaFlamme, pro se.
Joyce Church, pro se.
Before BILLINGS, C.J., and HILL, UNDERWOOD, PECK and GIBSON, JJ.
PER CURIAM.
Plaintiff brought this small claims action seeking to collect $500 allegedly owed him from a previous loan made to defendant. At hearing, defendant acknowledged the $500 loan, but insisted that the loan had been paid back in full in the form of cash and small purchases for plaintiff. The parties were the only witnesses at the hearing, and their testimony was completely conflicting. After hearing, the court found for defendant, and plaintiff filed a timely notice of appeal. We affirm.
We have consistently held that "[w]hen the evidence is conflicting the credibility of the witnesses, the weight of the evidence, and its persuasive effect are questions for the trier of fact, and its determination must stand if supported by credible evidence even though there may be inconsistencies or substantial evidence to the contrary." Concra Corp. v. Andrus, 141 Vt. 169, 173, 446 A.2d 363, 365 (1982); Stamato v. Quazzo, 139 Vt. 155, 158, 423 A.2d 1201, 1203 (1980).
Our review of the record reveals sufficient credible evidence to support the judgment of the trial court. Accordingly, it must be affirmed.
Affirmed.